FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50590

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01063-MMM

  v.
                                                 MEMORANDUM *
GREGORY BELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Gregory Bell appeals from the 92-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm and ammunition,

in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bell contends that the district court procedurally erred by relying upon

clearly erroneous facts at sentencing. This contention fails because the district

court’s view of the evidence was plausible in light of the record. See United States

v. Cantrell, 433 F.3d 1269, 1284 (9th Cir. 2006). Moreover, the record as a whole

indicates that the district court did not procedurally err. See United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Bell also contends that the district court abused its discretion by failing to

adequately weigh the sentencing factors, and that the within-Guidelines sentence is

substantively unreasonable because of the minor nature of his prior convictions

that triggered an increased base offense level. The record reflects that the district

court considered and properly weighed the sentencing factors under 18 U.S.C.

§ 3553(a), that it considered Bell’s arguments for a lower sentence, and that the

sentence is not substantively unreasonable. See United States v. Cherer, 513 F.3d
1150, 1159-61 (9th Cir. 2008); Carty, 520 F.3d at 993-94.

      AFFIRMED.




                                           2                                    09-50590